DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 7 and 18 are drawn to a terminal and base station respectively. 
A processor determines a parameter set corresponding to a value of an index from a plurality of cell-specific parameter sets for a physical uplink control channel (PUCCH) before radio resource control (RRC) connection, and determines an initial cyclic shift index from the determined parameter set based on a physical downlink control channel (PDCCH), wherein the plurality of cell-specific parameter sets includes a first parameter set having an initial cyclic shift index set {0,3} for PUCCH format 0, and a second parameter set having an initial cyclic index set {0,6} for PUCCH format 1. The terminal has a receiver a system information including the index. The base station has a transmitter that transmits system information including an index corresponding to the determined parameter set, and transmits a physical downlink control channel (PDCCH) based on the initial cyclic shift index. Closest prior art of record, Ouchi et al. (US 20130121280 A1) discloses a base station and terminal with cell specific .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 20210195586 A1) discloses  UE to receive a PDCCH and/or a PDSCH from the eNB.
Myung (US 20190261356 A1) et al. discloses PUCCH transmission with format 0/1 and UE determines initial cyclic phase shift. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637